841 F.2d 666
Willie Ray McDONALD, Plaintiff-Appellant,v.L.M. LINSON, et al., Defendants-Appellees.
No. 87-6279

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
April 8, 1988.
Willie Ray McDonald, pro se.
Appeal from the United States District Court for the Southern District of Texas;  David Hittner, Judge.
Before GEE, GARWOOD and JONES, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the trial court in its order of dismissal, we affirm its final judgment.


2
In addition, we note that the trial court admonished McDonald that his action was frivolous and that the filing of further frivolous actions would result in sanctions.  Nevertheless, he indulged himself in this frivolous appeal.


3
We therefore revoke McDonald's pauper status, DISMISS the appeal pursuant to 28 U.S.C. Sec. 1915(d), and award costs against McDonald pursuant to 28 U.S.C. Sec. 1915(e).1


4
It is so ORDERED.



1
 Such costs, but not in excess of $75.00, shall be deducted in as equal as possible installments from his prison account in amounts that will not deplete the account below $10.00 at the time of a payment